
	
		I
		112th CONGRESS
		2d Session
		H. R. 4352
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Higgins (for
			 himself, Ms. Hahn, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a
		  transformational infrastructure competitive grant program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nation Building Here at Home Act of
			 2012.
		2.Transformational
			 infrastructure competitive grant program
			(a)EstablishmentNot later than 270 days after the date of
			 enactment of this Act, the Secretary of Transportation shall establish a
			 transformational infrastructure competitive grant program to assist
			 infrastructure projects with the potential to significantly impact a
			 metropolitan area, a region, or all of the United States.
			(b)Grant
			 authorityIn carrying out the program established under
			 subsection (a), the Secretary may make a grant, on a competitive basis, to any
			 of the following:
				(1)A
			 State government.
				(2)A
			 local government.
				(3)A
			 transit agency.
				(4)A
			 port authority.
				(c)Eligible
			 projects
				(1)In
			 generalA grant made under subsection (b) may be used for any of
			 the following, if the Secretary determines that the project will significantly
			 impact a metropolitan area, a region, or all of the United States:
					(A)A highway or bridge project eligible under
			 title 23, United States Code, including interstate rehabilitation, improvements
			 to the rural collector road system, the reconstruction of overpasses and
			 interchanges, bridge replacements, bridge painting, seismic retrofit projects
			 for bridges, and road realignments.
					(B)A public transportation project eligible
			 under chapter 53 of title 49, United States Code, including investment in a
			 project participating in the New Starts or Small Starts programs that will
			 expedite the completion of that project and its entry into revenue
			 service.
					(C)A passenger or
			 freight rail transportation project.
					(D)A port infrastructure investment, including
			 a project that connects ports to other modes of transportation and improves the
			 efficiency of freight movement.
					(E)An aviation
			 infrastructure project.
					(F)A water
			 infrastructure project.
					(2)CoordinationWith
			 respect to a project described in paragraph (1)(F), the Secretary shall
			 coordinate any grant for such a project with the Administrator of the
			 Environmental Protection Agency and the Secretary of the Army (acting through
			 the Chief of Engineers).
				(d)Applications and
			 criteria for grant awards
				(1)ApplicationsTo be eligible for a grant made under
			 subsection (b), an entity described in paragraph (1), (2), (3), or (4) of that
			 subsection shall submit to the Secretary an application in such form, at such
			 time, and containing such information as the Secretary determines
			 appropriate.
				(2)Criteria for
			 grant awardsNot later than 90 days after the date of enactment
			 of this Act, the Secretary shall issue regulations specifying the criteria that
			 the Secretary will use to make grants on a competitive basis under subsection
			 (b).
				(3)Financial
			 commitmentsThe criteria specified by the Secretary under
			 paragraph (2) shall include criteria for the consideration of—
					(A)whether there are
			 financial commitments in place with respect to a proposed project;
					(B)the degree of certainty with respect to
			 such financial commitments; and
					(C)whether such financial commitments are from
			 non-Federal sources.
					(e)Federal
			 shareThe Federal share of
			 the cost of a project assisted with a grant made under subsection (b) may not
			 exceed 100 percent of that cost.
			(f)ConsiderationsIn
			 making grants under subsection (b), the Secretary shall ensure, to the extent
			 practicable, that the grants—
				(1)are distributed
			 geographically in an equitable manner;
				(2)address the needs
			 of both urban and rural areas appropriately;
				(3)promote the
			 training and employment of veterans, including by having applicable contractors
			 provide to veterans a preference during the hiring and referral of laborers;
			 and
				(4)are utilized in a
			 manner that ensures an appropriate percentage of grant amounts are expended
			 through small business concerns owned and controlled by socially and
			 economically disadvantaged individuals (as determined by the Secretary).
				(g)Applicability of
			 title 40Each project
			 conducted using funds provided with a grant made under subsection (b) shall
			 comply with the requirements of subchapter IV of chapter 31 of title 40, United
			 States Code.
			(h)Buy
			 America
				(1)In
			 generalNone of the funds
			 made available for a project under this Act may be used for the project unless
			 all of the iron, steel, and manufactured goods used in the project are produced
			 in the United States.
				(2)ExceptionsParagraph (1) shall not apply in any case
			 or category of cases in which the Secretary finds that—
					(A)applying paragraph (1) would be
			 inconsistent with the public interest;
					(B)iron, steel, or the relevant manufactured
			 goods are not produced in the United States in sufficient and reasonably
			 available quantities or to a satisfactory quality; or
					(C)inclusion of iron, steel, and manufactured
			 goods produced in the United States will increase the cost of the overall
			 project by more than 25 percent.
					(3)JustificationsIf the Secretary determines that it is
			 necessary to waive the application of paragraph (1) based on a finding under
			 paragraph (2), the Secretary shall publish in the Federal Register a detailed
			 justification for the waiver.
				(4)International
			 agreementsThis subsection
			 shall be applied in a manner consistent with United States obligations under
			 international agreements.
				(i)Transparency and
			 accountabilityIn carrying
			 out the program established under subsection (a), the Secretary shall—
				(1)take actions to ensure that grants made
			 under subsection (b) are utilized as expeditiously and efficiently as
			 possible;
				(2)make available to the public, on an
			 appropriate Web site of the Department of Transportation, information on each
			 grant made under subsection (b); and
				(3)submit to
			 Congress, not later than 1 year after the first grant is made under subsection
			 (b), and annually thereafter, information on grants made under subsection (b),
			 including the progress made on projects funded by such grants.
				(j)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the program established under
			 subsection (a) the following:
				(1)$250,000,000,000
			 for fiscal year 2013.
				(2)$250,000,000,000
			 for fiscal year 2014.
				(3)$250,000,000,000
			 for fiscal year 2015.
				(4)$250,000,000,000
			 for fiscal year 2016.
				(5)$250,000,000,000
			 for fiscal year 2017.
				3.Nation Building Here
			 at Home Financing Initiative
			(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Treasury, in consultation with the
			 Secretary of Transportation, shall establish a Nation Building Here at Home
			 Financing Initiative in accordance with this section.
			(b)Authority To
			 issue bondsIn carrying out
			 the initiative established under subsection (a), the Secretary of the Treasury
			 may issue bonds. The aggregate face amount of bonds issued under this
			 subsection may not exceed $300,000,000,000.
			(c)Characteristics
			 of bondsBonds issued under subsection (b) shall be issued in
			 such amounts, bear such rates of interest, and be subject to such terms and
			 conditions as the Secretary of the Treasury may prescribe.
			(d)Use of bond
			 proceedsThe Secretary of the Treasury shall make available to
			 the Secretary of Transportation the proceeds resulting from bonds issued under
			 subsection (b). The Secretary of Transportation may use such proceeds only to
			 carry out the program established under section 2(a) of this Act.
			4.ReportNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Transportation shall submit to Congress
			 a comprehensive report describing the transportation needs of the United States
			 for each of the following:
			(1)The 20-year period
			 beginning on the date of enactment of this Act.
			(2)The 30-year period beginning after the
			 period described in paragraph (1).
			(3)The 50-year period
			 beginning after the period described in paragraph (2).
			
